DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 16, remove the last “.” (period)


Allowable Subject Matter
Claims 1-3, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a power supply device comprising: a high voltage power system including a high-voltage battery; a low voltage power system including a low-voltage battery of which an output voltage is lower than that of the high-voltage battery; a DCDC converter configured to step down an output voltage from the high-voltage battery and supply the stepped-down voltage to the low voltage power system; and a control unit configured to control a voltage to be supplied to the low voltage power system by the DCDC converter, based on a request from the low voltage power system and information representing a charge/discharge power of the high-voltage battery, wherein: the control unit determines, as a voltage command value, a voltage to be supplied from the DCDC converter to the low voltage power system, and outputs the voltage command value to the DCDC converter, so that the DCDC converter outputs voltage to be supplied to the low voltage power system according to the voltage command value, and when the charge/discharge power of the high-voltage battery is greater than an upper limit value or is less than a lower limit value, the control unit corrects the voltage command value and outputs a corrected voltage command value to the DCDC converter.  The art of record does not teach, disclose or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the prior art to meet said limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859